Order filed February 6, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-00655-CV
                                 ____________

                    KEVIN MATTHEW HALL, Appellant

                                       V.

                  REBECCA MACCORKLE HALL, Appellee


                   On Appeal from the 308th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-63670

                                  ORDER

      On August 7, 2012, this court abated this appeal because appellant, Kevin
Matthew Hall, petitioned for voluntary bankruptcy in the United States Bankruptcy
Court for the Southern District of Texas, under cause number12-33310. See Tex.
R. App. P. 8.2.

      On January 21, 2014, appellant notified this court that appellant has been
discharged and the bankruptcy case was closed. Appellant asks that we reinstate
the appeal.
      Texas Rule of Appellate Procedure 8.3 requires that before an appeal may be
reinstated, the party moving to reinstate must provide the appellate court with a
certified copy of the bankruptcy court’s order lifting or terminating the automatic
stay. To date, this court has not been provided with a certified copy of the
bankruptcy court’s order discharging appellant or otherwise terminating the stay of
proceedings.

      Appellant is ordered to file a certified copy of the bankruptcy court’s order
order discharging appellant or otherwise terminating the stay of proceedings on or
before February 28, 2014.



                                 PER CURIAM




                                        2